NO. 12-17-00385-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TRACY GIBSON,                                             §        APPEAL FROM THE 145TH
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §        NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
       On December 7, 2017, Tracy Gibson, acting pro se, filed a notice of appeal challenging a
nunc pro tunc judgment signed by the trial court in 2007.
       On December 7, this Court notified Appellant that his notice of appeal failed to show the
jurisdiction of this Court, i.e., the order being appealed is not a new or recent appealable order.
See TEX. R. APP. P. 26.2(a)(1), 51.2. We further notified Appellant that the appeal would be
dismissed unless the information was amended on or before January 8, 2018 to show the
jurisdiction of this Court. On December 18, Appellant responded that (1) he had already begun
serving his sentence when the nunc pro tunc judgment was signed; (2) the Texas Department of
Criminal Justice’s records division did not receive a copy of the nunc pro tunc judgment until
sometime in 2012; (3) the proceeding that resulted in the nunc pro tunc judgment was conducted
outside Appellant’s presence and without representation, and the trial court deliberately denied
him notice of the judgment; and (4) this Court has jurisdiction over the appeal under Texas Rule
of Appellate Procedure 44.4(b).
       Rule 44.4 states as follows:


       (a) Generally. A court of appeals must not affirm or reverse a judgment or dismiss an appeal if:
       (1) the trial court’s erroneous action or failure or refusal to act prevents the proper presentation of
       a case to the court of appeals; and
         (2) the trial court can correct its action or failure to act.
         (b) Court of Appeals Direction if Error Remediable. If the circumstances described in (a) exist, the
         court of appeals must direct the trial court to correct the error. The court of appeals will then
         proceed as if the erroneous action or failure to act had not occurred.


TEX. R. APP. P. 44.4. However, the rules of appellate procedure required Appellant to file his
notice of appeal within thirty days after sentence is imposed or within ninety days after that date
if a motion for new trial is filed. See TEX. R. APP. P. 26.2(a). Appellant did not file a notice of
appeal until December 2017, long after the 2007 nunc pro tunc judgment. See id.
         Nothing in the plain language of Rule 44.4 confers this Court with jurisdiction over an
untimely appeal. See TEX. R. APP. P. 44.4; see also Abbott v. State, 271 S.W.3d 694, 696-97
(Tex. Crim. App. 2008) (“[t]he standard for determining jurisdiction is not whether the appeal is
precluded by law, but whether the appeal is authorized by law[]”); McIntosh v. State, 110
S.W.3d 51, 52 (Tex. App.—Waco 2002, no pet.) (an appellate court has jurisdiction over a
criminal appeal only from a final judgment of conviction or where expressly granted by law).
Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we dismiss the appeal for want of
jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); see also Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); TEX. R. APP. P. 43.2(f).
Opinion delivered December 21, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 21, 2017


                                         NO. 12-17-00385-CR


                                        TRACY GIBSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F14962-2007)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.